This suit was instituted in the Circuit Court of Clinton County by the plaintiff against the defendants to restrain the collection of a tax of ninety cents on the $100 valuation of all taxable property situated in the Lathrop School District of that county. *Page 6 
The trial was before the court, which resulted in a decree enjoining the collection of the tax, and in due timeStatement.  the defendants appaled to this court. The facts are as follows:
The respondent, William R. Harrington is a resident of the School District of Lathrop, in Clinton County, Missouri, a qualified voter thereof and owns a large amount of real estate and personal property, within said School District. Said School District is a city or town district, having a Board of Education, consisting of six directors. The defendant, James C. Hopkins, is the county clerk and the defendant, John L. Thompson, collector of said county. The defendants, Frank L. Porter, Albert C. Fagin, John B. Scott, E.D. Rogers, Bedford Trice and Thos. G. Klepper, constitute the board of education of said school district.
This suit is brought to restrain the levy and collection of a tax of 90 cents, on each $100 of the assessed valuation, on all property taxable for school purposes in the district. At a meeting of the said board of education held on the 16th day of March, 1920, it was ordered that a proposition to levy a tax of 90 cents on each $100 of the assessed valuation of property in the district, for a repairing and furnishing fund, be submitted to the voters at the annual election in said district to be held April 6, 1920, and that notice thereof be given. The secretary of the board gave notice by publishing the same in The Lathrop Optimist for more than 15 days prior to the election. The proposition was printed on the ballots, with other propositions submitted, and was carried by a vote of more than two-thirds of the qualified voters of said district voting at said election. The original notice given to the newspaper, was for repairing and furnishing fund, but the printer, failing to prove it, published it as a repairing and "Finishing" fund. The ballots, however, had it correctly spelled. The claim of the respondent that there was no legal notice given is based solely upon this misspelled word in the notice.
The levy is attacked by the respondent on the ground that it is in violation of Sections 11 and 12 of Article X *Page 7 
of the Missouri Constitution, and that it was not levied for the purpose mentioned in the notice and printed on the ballots but for the purpose of paying teachers. A temporary writ of injunction was issued. The case was tried by agreement, on the 17th of June, 1920, taken under advisement by Judge Burnes and on the 4th of August, the court found for the plaintiff and made the temporary restraining order final, from which judgment the defendants constituting the Board of Education of said district appealed.
In pursuance to the foregoing election, the board of directors of said school district, made and certified to the Clerk of the County Court of that County an estimate of the amount of money necessary to sustain the said school for the year 1920, which was as follows:
"To the County Clerk of Clinton County, Missouri:
"Dear Sir: We, the Board of Directors of District No. Lathrop, County of Clinton, Missouri, herein submit an estimate of the amount of funds necessary to sustain the public school for the period of ____ months, amount of cash on hand, and the approximate rate to be levied on the taxable property in said District for the year beginning July 1, 1920.
"This estimate is based on a district valuation of seven hundred and seventy-nine thousand dollars ($779,000), an enumeration of 365 pupils, a total number of days' attendance of 45677 days, and the services of 13 teachers.
"For School Purposes, Secs. 10246, 10791, 10796, 10798, 10825:
For Teachers' Fund ..............................  $12000 Amount on hand ..................................  $ 3500 *Estimate from Public Funds .....................  $  200 Amount under State Aid Law ......................  $ 3700 Amount to be raised by levy .....................  $ 8300 "Rate necessary for raizing this amount ......... 87 cents For Incidental Fund, Secs. 10846, 10791, 10796, 10798, 10825 .........................  $ 4000 Amount on hand ..................................   $ 000 Amount to be raised by levy .....................   $4000 *Page 8 
Rate necessary for raising this amount .......... 13 cents.
"For Building Purposes, Sec. 10791, 10797, 10798, 10825:
For Fund Repairing  Furnishing .................  $7000 Amount on hand ..................................  $ 000 Amount to be raised by levy .....................  $7000 Rate necessary for raising this amount ........ 90 cents For Sinking Fund, amount of Bonds falling due, Sec. 10782 .....................  $.... Amount on hand ..................................  $.... Amount to be raised by levy ..................... $ 3000 Rate necessary for raising this amount ........ 40 cents For Annual Interest, Sec. 10783 ..................  $... Amount on hand ...................................  $... Amount to be raised by levy ......................  $779 Rate necessary for raising this amount ....... 40 cents. Total amount to be levied on the taxable property of the District ....................... $.... Total rate necessary ........................... 240 cents
"We estimate that a levy of 240 cents on the $100 valuation will be sufficient to raise above amount.
"Done by order of the board this 6th day of May, 1920.
"JNO. B. SCOTT, President. FRANK L. PORTER, District Clerk."
As previously stated Harrington being a property owner of said district, brought this suit to enjoin the levy and collection of said taxes and to remove the cloud upon the title to his real estate.
The basis of this suit as stated by counsel for respondent is as follows:
"a. Because the notice of the election was not given as required by law, the same being for a repairing and finishing
fund and the ballots cast at said election being for a repairing and furnishing fund, a separate and distinct fund from the fund named in the notice.
"b. Because said ninety cents tax is fraudulent and void because the levy of said tax was ordered and made *Page 9 
for a private and not a public purpose, the real purpose of the levy of said tax being to reimburse the Board of Directors of said District, `and others,' for money wrongfully taken by said Directors from the sinking fund belonging to said District and that the real purpose and object of the levy of said tax is to raise sufficient money to pay a note of seven thousand dollars executed by the members of the Board of Directors of said District to procure money to make restitution to and pay, back, and replace in said sinking fund of said District the money so wrongfully taken therefrom as aforesaid.
"c. Because said ninety cents tax is illegal and unconstitutional because in excess of the highest rate of taxation authorized by Section 11, Article 10, of the Constitution of 1875.
"The case was submitted upon the pleadings and evidence, and judgment was rendered for the respondent as prayed in his petition. After the usual steps, appellants appealed to this court.
"The question for decision is: Is this ninety cents tax valid? If it is, the judgment must be reversed, if not, the judgment must be affirmed; we contend that the tax is not valid, and hence, that the judgment must be affirmed."
While there are several propositions presented and discussed by counsel for the respective parties, yet according to the view we take of the case, it will not be necessary toTaxation:         consider but one of them, and that is stated bySchool Purposes:  counsel for respondent in the followingConstitutional    language:Limitation.
"The limitations upon the powers of school directors in Section 11, Article 10, of the Constitution are absolute and cover all taxes of every kind and discription, and said ninety cents being in excess of the constitutional rate is void."
That section of the Constitution in so far as this case is concerned reads as follows:
". . . For county purposes the annual rate on property, in counties having six million dollars or less, shall not, in the aggregate, exceed fifty cents on the *Page 10 
hundred dollars valuation. . . . For school purposes in districts composed of cities which have one hundred thousand inhabitants or more, the annual rate on property shall not exceed sixty cents on the hundred dollars valuation and in other districts forty cents on the hundred dollars valuation: Provided, The aforesaid annual rates for school purposes may be increased, in districts formed of cities and towns, to an amount not to exceed one dollar on the hundred dollars valuation, and in other districts to an amount not to exceed sixty-five cents on the hundred dollars valuation, on the condition that a majority of the voters who are taxpayers, voting at an election held to decide the question, vote for said increase. For the purpose of erecting public buildings in counties, cities, or school districts, the rate of taxation herein limited may be increased when the rate of such increase and the purpose for which it is intended shall have been submitted to a vote of the people, and two thirds of the qualified voters of such county, city or school district, voting at such election, shall vote therefor. The rate herein allowed to each county shall be ascertained by the amount of taxable property therein, according to the last assessment for State and county purposes."
The language of the section just quoted is too plain to need construction: it limits the collection of all taxes in a school district such as this, to one dollar on the $100 valuation forall school purposes; that is, the rate cannot be increased in such a district for all school purposes in a sum in excess "of one dollar on the hundred dollars except for the purpose of erecting public buildings," etc., and there is no pretense that this ninety cents was voted for the purpose of erecting a school house, or other public buildings, but solely to repair andfurnish a building already existing. In no sense can the words "furnishing" and "repairing" be construed to mean the "erection of public buildings" as those words are used in the Constitution.
We find no error in the record, and therefore affirm the judgment of the circuit court. All concur. *Page 11